 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DARRYL EVANS,                                    No. 2:16-cv-01043-TLN-KJN
12                      Plaintiff,
13           v.                                        MEMORANDUM AND ORDER
                                                       GRANTING DEFENDANTS’ MOTION
14    BOILERMAKER-BLACKSMITH                           FOR SUMMARY JUDGMENT
      NATIONAL PENSION TRUST and
15    BOARD OF TRUSTEES OF THE
      BOILERMAKER-BLACKSMITH
16    NATIONAL PENSION TRUST,
17                      Defendants.
18

19          This matter is before the Court pursuant to Plaintiff Darryl Evans’s (“Plaintiff”) and

20   Defendants Boilermaker-Blacksmith National Pension Trust and Board of Trustees (“Trustees”)

21   of the Boilermaker-Blacksmith National Pension Trust’s (collectively, “Defendants”) cross-

22   motions for summary judgment. (ECF Nos. 21 and 26.) Each party opposes the other’s motion.

23   (ECF Nos. 26 and 27.) For the reasons discussed below, Defendants’ Motion for Summary

24   Judgment, (ECF No. 26) is GRANTED. Accordingly, the Court DENIES Plaintiff’s Motion for

25   Summary Judgment, (ECF No. 21).

26   ///

27   ///

28   ///
                                                       1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          The relevant facts are largely undisputed. (See ECF No. 30.) Plaintiff worked for many

 3   years as a welder and is a participant in the Boilermaker-Blacksmith National Pension Trust (“the

 4   Plan”) based on his work in covered employment between 2001 and 2009. (ECF No. 30 at 2–3.)

 5   Under Section 4.09 of the Plan, a participant who becomes “totally and permanently disabled”

 6   before the age of 65 may be eligible for a disability retirement benefit. (ECF No. 30 at 2.)

 7   However, to qualify for the disability retirement benefit, a participant must have: (a) received a

 8   social security disability benefit under Title II of the Social Security Act or a Social Security

 9   Supplemental Income disability award; (b) at least 1,000 hours of work in covered employment

10   credited to his account; (c) at least 120 hours of work in covered employment either in the “Plan

11   Credit Year” in which he became totally and permanently disabled or in the year immediately

12   prior, if the application for a disability pension is postmarked or submitted on or after October 1,

13   2008; and (d) filed a written application for benefits in accordance with Section 8.01 of the Plan,

14   together with a notice of award of disability benefits from the Social Security Administration

15   (“the SSA”). (ECF No. 30 at 2–3.) While the Plan defines “Plan Credit Year” as “the period of

16   twelve consecutive months between October 1 of any year and September 30 of the succeeding

17   year,” it does not define “totally and permanently disabled.” (ECF No. 30 at 3.) The Plan grants

18   the Defendant Board of Trustees discretion to interpret the terms of the Plan. (ECF No. 30 at 11.)

19          The parties do not dispute that Plaintiff worked more than 1,000 hours in covered

20   employment between 2001 and 2009, including 120 hours of work in covered employment in
21   both 2008 and 2009. (ECF No. 30 at 13.) However, Plaintiff has been completely unable to work

22   since January 2009 due to several disabling conditions affecting his neck, shoulders, back, and

23   spine. (ECF No. 30 at 3, 5–7.) These disabling conditions stem from injuries Plaintiff originally

24   sustained as a Marine in the 1980s and have since worsened over the years. (ECF No. 30 at 4.)

25   Consequently, Plaintiff did not work any hours in covered employment in either 2010 or 2011.

26   (ECF No. 30 at 12.) In or around June 2008, Plaintiff applied for a disability pension benefit
27   under the Southeastern Carpenters and Millwrights Pension Trust (another plan in which he was a

28   participant), and Plaintiff was deemed totally and permanently disabled and awarded a disability
                                                        2
 1   benefit under that plan. (ECF No. 30 at 7.) In March 2010, the U.S. Department of Veteran

 2   Affairs (“the VA”) approved Plaintiff for “individual unemployability” benefits, backdated to

 3   October 2009, based on the determination that Plaintiff was “unable to secure or follow a

 4   substantially gainful occupation” due to his disabling conditions. (ECF No. 30 at 4.) The VA

 5   based its findings on Plaintiff’s medical records from 2009 and 2010 which demonstrated his

 6   various conditions. (ECF No. 30 at 4–7.)     In January 2015, the SSA awarded Plaintiff SSDI

 7   benefits retroactive to December 1, 2011, based on the determination that Plaintiff had been

 8   disabled at all times since June 30, 2011. (ECF No. 30 at 7–8.) The SSA evaluated Plaintiff’s

 9   conditions as of June 30, 2011, based on his SSDI application date and in accordance with the

10   Social Security Act. (ECF No. 30 at 8.) While the SSA did not make any determinations as to

11   whether Plaintiff was disabled at any time prior to June 30, 2011, the Administrative Law Judge

12   (“ALJ”) noted that Plaintiff had not earned any income since 2009. (ECF No. 30 at 8.) In

13   awarding Plaintiff his SSDI benefit, the ALJ relied on Plaintiff’s medical history, hearing

14   testimony, the VA decision, and the opinion of the benefits administrator for the Southeastern

15   Carpenters and Millwrights Pension Trust. (ECF No. 30 at 9.)

16          In March 2015, Plaintiff applied for disability pension benefits pursuant to Section 4.09 of

17   the Plan, submitting his SSA determination letter along with other supporting documentation.

18   (ECF No. 30 at 9.) Defendants denied Plaintiff’s claim in a letter dated March 24, 2015. (ECF

19   No. 30 at 10.) Citing a disability date of June 30, 2011, based on the SSA’s determination,

20   Defendants concluded that Plaintiff did not meet the requirement that a participant have at least
21   120 hours of work in covered employment either in the “Plan Credit Year” in which he became

22   totally and permanently disabled or in the immediately preceding year. (ECF No. 30 at 10.)

23   Plaintiff appealed Defendants’ decision on November 12, 2015, and a Pension Appeals

24   Committee meeting took place on December 21, 2015. (ECF No. 30 at 10–11.) In addition to

25   discussing Plaintiff’s appeal, Defendant Trustees also resolved to amend Section 4.09 of the Plan

26   to define the date of total and permanent disability as the date of disability as determined by the
27   SSA or other relevant governmental agency under subsection (a). (ECF No. 30 at 11.)

28   Defendants denied Plaintiff’s appeal on December 23, 2015, and based this second denial on the
                                                        3
 1   same reason as the previous denial: that Plaintiff had not accumulated the requisite 120 hours of

 2   work in covered employment in either the “Plan Credit Year” in which he became totally and

 3   permanently disabled or in the year immediately prior. (ECF No. 30 at 10.)

 4          On May 17, 2016, Plaintiff filed a single-count complaint in this Court, alleging violations

 5   of his rights under the Employee Retirement Income Security Act of 1974 (“ERISA”). (ECF No.

 6   1 at 7–8.) Plaintiff and Defendants filed cross-motions for summary judgment on February 9,

 7   2017 and February 23, 2017, respectively. (ECF Nos. 21 and 26.)

 8          II.     STANDARD OF LAW

 9          Summary judgment is appropriate when the moving party demonstrates no genuine issue

10   as to any material fact exists and the moving party is entitled to judgment as a matter of law. Fed.

11   R. Civ. P. 56(a); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). Under summary

12   judgment practice, the moving party always bears the initial responsibility of informing the

13   district court of the basis of its motion, and identifying those portions of “the pleadings,

14   depositions, answers to interrogatories, and admissions on file together with affidavits, if any,”

15   which it believes demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.

16   Catrett, 477 U.S. 317, 323 (1986). “[W]here the nonmoving party will bear the burden of proof

17   at trial on a dispositive issue, a summary judgment motion may properly be made in reliance

18   solely on the pleadings, depositions, answers to interrogatories, and admissions on file.” Id. at

19   324 (internal quotations omitted). Indeed, summary judgment should be entered against a party

20   who does not make a showing sufficient to establish the existence of an element essential to that
21   party’s case, and on which that party will bear the burden of proof at trial.

22          If the moving party meets its initial responsibility, the burden then shifts to the opposing

23   party to establish that a genuine issue as to any material fact actually does exist. Matsushita Elec.

24   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–87 (1986); First Nat’l Bank of Ariz. v. Cities

25   Serv. Co., 391 U.S. 253, 288–89 (1968). In attempting to establish the existence of this factual

26   dispute, the opposing party may not rely upon the denials of its pleadings, but is required to
27   tender evidence of specific facts in the form of affidavits, and/or admissible discovery material, in

28   support of its contention that the dispute exists. Fed. R. Civ. P. 56(c). The opposing party must
                                                        4
 1   demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome of the

 2   suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986), and that

 3   the dispute is genuine, i.e., the evidence is such that a reasonable jury could return a verdict for

 4   the nonmoving party. Id. at 251–52.

 5          In the endeavor to establish the existence of a factual dispute, the opposing party need not

 6   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

 7   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

 8   trial.” First Nat’l Bank, 391 U.S. at 288–89. Thus, the “purpose of summary judgment is to

 9   ‘pierce the pleadings and to assess the proof in order to see whether there is a genuine need for

10   trial.’” Matsushita, 475 U.S. at 587 (quoting Rule 56(e) advisory committee’s note on 1963

11   amendments).

12          In resolving the summary judgment motion, the court examines the pleadings, depositions,

13   answers to interrogatories, and admissions on file, together with any applicable affidavits. Fed.

14   R. Civ. P. 56(c); SEC v. Seaboard Corp., 677 F.2d 1301, 1305–06 (9th Cir. 1982). The evidence

15   of the opposing party is to be believed, and all reasonable inferences that may be drawn from the

16   facts pleaded before the court must be drawn in favor of the opposing party. Anderson, 477 U.S.

17   at 255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s

18   obligation to produce a factual predicate from which the inference may be drawn. Richards v.

19   Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d, 810 F.2d 898 (9th Cir.

20   1987). Finally, to demonstrate a genuine issue that necessitates a jury trial, the opposing party
21   “must do more than simply show that there is some metaphysical doubt as to the material facts.”

22   Matsushita, 475 U.S. at 586. “Where the record taken as a whole could not lead a rational trier of

23   fact to find for the nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.

24          III.    ANALYSIS

25          Plaintiff moves for summary judgment on his sole claim for disability pension benefits

26   under Section 502(a)(1)(B) of ERISA. (ECF No. 21 at 5.) In so doing, Plaintiff argues
27   Defendants’ denial of benefits constitutes an abuse of discretion under Tapley v. Locals 302 &

28   612 of the Int’l Union of Operating Engineers-Employers Constr. Indus. Ret. Plan, 728 F.3d 1134
                                                         5
 1   (9th Cir. 2013). (ECF No. 21 at 5–6.)

 2            Defendants also seek summary judgment and argue the denial of benefits was proper

 3   under the Plan based on their interpretation that “totally and permanently disabled” is determined

 4   as of the date of the SSA’s determination of disability. (ECF No. 26 at 7.) According to

 5   Defendants, the phrase “totally and permanently disabled” is ambiguous and their interpretation

 6   was reasonable under the analytical framework articulated in McDaniel v. Chevron Corp., 203

 7   F.3d 1099 (9th Cir. 2000). (ECF No. 26 at 9.)

 8            A. Standard of Review of Trustees’ Decision

 9            Where a plan administrator exercises discretionary powers, such as interpreting

10   ambiguous terms, any resulting denial of a claim by the plan administrator is reviewed by a

11   district court under an abuse of discretion standard.1 Firestone Tire & Rubber Co. v. Bruch, 489

12   U.S. 101, 111 (1989) (“Trust principles make a deferential standard of review appropriate when a

13   trustee exercises discretionary powers.”); Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 965

14   (9th Cir. 2006) (en banc) (rejecting de novo review in favor of abuse of discretion review under

15   Firestone). “A trustee may be given power to construe disputed or doubtful terms, and in such

16   circumstances the trustee’s interpretation will not be disturbed if reasonable.” Firestone Tire, 489

17   U.S. at 111. Therefore, “plan administrators should be given the full benefit of the discretion

18   afforded to them by their respective plans in interpreting plan terms, be they defined or undefined,

19   with the reasonableness of those interpretations being evaluated against the relevant factual and

20   legal backgrounds.” Hensley v. Nw. Permanente P.C. Ret. Plan & Trust, 258 F.3d 986, 1001 (9th
21   Cir. 2001), overruled on other grounds by Abatie, 458 F.3d at 966–67.

22            A plan administrator abuses its discretion when it construes the provisions or terms of a

23   plan “in a way that clearly conflicts with the plain language of the Plan, renders nugatory other

24   provisions of the Plan, or lacks any rational nexus to the primary purpose of the Plan.” Tapley,

25
     1
              The parties agree that the Plan grants Defendant discretion to interpret the terms of the Plan. (ECF No. 30 at
26   11.) Section 8.03 of the Plan provides: “Benefits under this Plan will be paid only if the Trustees and their designees
     decide, in their discretion, that the applicant is entitled to benefits. The Trustees and their designees shall be the sole
27   judges of the standard of proof required for any application for benefits and shall have full discretion to make
     findings of fact, interpret the terms of the Plan, and decide all questions arising under the Plan.” (ECF No. 20, Part 1
28   at 62.)
                                                                   6
 1   728 F.3d at 1140 (internal quotations and citations omitted). Accordingly, a plan administrator’s

 2   decision to deny benefits should remain undisturbed under the discretionary standard if it was

 3   based on a “reasonable interpretation of the plan’s terms and . . . made in good faith.” McDaniel,

 4   203 F.3d at 1113.

 5          B. Plaintiff’s Motion for Summary Judgment

 6          Plaintiff argues he is entitled to summary judgment for benefits under the Plan because

 7   Defendants abused their discretion by interpreting “totally and permanently disabled” to mean

 8   disabled as of the SSA date of disability, which resulted in Defendants concluding that Plaintiff

 9   had not worked 120 hours in covered employment in the Plan credit year in which he became

10   totally and permanently disabled. (ECF No. 21 at 13). According to Plaintiff, Defendants’

11   interpretation of the meaning of “totally and permanently disabled” fails all three prongs under

12   Tapley in that it: (1) conflicts with the plain language of the Plan; (2) renders a Plan provision

13   nugatory; and (3) lacks a rational nexus to the primary purpose of the Plan. (ECF No. 21 at 13.)

14                  i. Whether Defendants’ Interpretation Conflicts with the Plain Language of the

15                       Plan

16          Plaintiff claims that Defendants’ interpretation of “totally and permanently disabled” as

17   the SSA date of disability “effectively rewrites the terms of the Plan.” (ECF No. 21 at 13.) The

18   explicit language of Section 4.09 of the Plan provides:

19                  A Participant is entitled to a Disability Pension if he is totally and
                    permanently disabled prior to attaining age 65 provided he:
20
                    (a) has been awarded a Social Security Disability Benefit under Title
21                  II of the Social Security Act [or] a Social Security Supplemental
                    Income award of disability…; and
22
                    (b) has credited to his account at least 1,000 Hours of Work in
23                  Covered Employment…; and
24                  (c) for a Participant whose application for a Disability Pension is
                    postmarked or submitted to the Fund Office on or after October 1,
25                  2008, has at least 120 Hours of Work in Covered Employment either
                    in the Plan Credit Year in which he became totally and permanently
26                  disabled or in the immediately preceding Plan Credit Year; and
27                  (d) has filed a written application for benefits with the Fund Office
                    in accordance with Section 8.01, together with a notice of award of
28                  disability benefits from the Social Security Administration ….
                                                        7
 1   (ECF No. 26 at 7–8.) Plaintiff first argues that Defendants’ interpretation “conflicts with the

 2   plain language of the Plan because the 120-hours requirement contained in subsection 4.09(c) is

 3   based on when the participant became ‘totally and permanently disabled,’ and not based on the

 4   SSA disability date.” (ECF No. 21 at 14.) Rather, Plaintiff contends that “a person of average

 5   intelligence would understand the phrase ‘permanent and total disability’ to mean when a person

 6   becomes permanently unable to work due to a disability.” (ECF No. 21 at 15.) Defendants

 7   respond that the Trustees “have always interpreted and applied the disputed Plan term to be

 8   coterminous with the date of disability as determined by” the SSA. (ECF No. 26 at 4.)

 9           Under ERISA, with respect to a contested term, a court begins its inquiry “with the plain

10   language of the Plan, interpreting it in an ordinary and popular sense as would a person of

11   average intelligence and experience.” Tapley, 728 F.3d at 1140 (internal quotations and citation

12   omitted). A plan administrator or trustee abuses its discretion by interpreting a plan provision in a

13   way that “effectively re-write[s]” the plan. Id. at 1141. It is also an abuse of discretion to

14   “impose an additional requirement for eligibility that clashes with the terms of the plan” and

15   results in an “unwarranted and arbitrary construction of the plan.” Canseco v. Constr. Laborers

16   Pension Trust for S. Cal., 93 F.3d 600, 608 (9th Cir. 1996) (internal quotations and citation

17   omitted).

18           Here, Defendants’ interpretation of the phrase “totally and permanently disabled” does not

19   conflict with the plain language of the Plan. Standing alone, subsection (c) of the Plan could

20   conceivably be interpreted, as Plaintiff points out, to mean that an individual is entitled to
21   Disability Benefits simply when the individual “has at least 120 Hours of Work in Covered

22   Employment either in the Plan Credit Year in which he became totally and permanently disabled

23   or in the immediately preceding Plan Credit Year.” (See ECF No. 21 at 8; ECF No. 26 at 8.)

24   However, the plain language of the Plan in its entirety supports Defendants’ interpretation. First,

25   the Plan specifically states that a participant is entitled to a Disability Pension provided he “has

26   been awarded a Social Security Disability Benefit under Title II of the Social Security Act [or] a
27   Social Security Supplemental Income award of disability.” (ECF No. 26 at 7.) Second, the Plan

28   states that a participant is entitled to a Disability Pension if the participant “has filed a written
                                                          8
 1   application for benefits . . . together with a notice of award of disability benefits from the Social

 2   Security Administration.” (ECF No. 26 at 8 (emphasis added).) While subsection (c) of the Plan

 3   does not itself discuss SSA benefits, the subsections form a conjunctive list, connected by the

 4   word “and.” Thus, subsection (c) necessarily incorporates subsections (a) and (d), both of which

 5   list an award of disability benefits from the SSA as a prerequisite for disability benefits under the

 6   Plan. (See ECF No. 26 at 7–8.) Thus, Defendants’ interpretation of the Plan does not conflict

 7   with the language of subsection (c).

 8          Next, Plaintiff argues that the Plan “impose[s] an additional requirement for eligibility that

 9   clashes with the terms of the plan” resulting in an “unwarranted and arbitrary construction of the

10   [P]lan.” (ECF No. 21 at 14 (quoting Canseco, 93 F.3d at 608).) Plaintiff cites to Burditt v. W

11   Growers Pension Plan, 636 F. Supp. 1491, 1498 (C.D. Cal. 1986), aff’d, 818 F.2d 698 (9th Cir.

12   1987), to support this argument. (ECF No. 21 at 14.) In Burditt, the court determined that plan

13   administrators “unreasonably relied on additional requirements which [we]re not set forth in the

14   terms of the Plan, and which [could not] readily be inferred from its clear language.” Burditt, 636

15   F. Supp. at 1498. Here, however, each requirement of the Plan is clearly delineated in Section

16   4.09. Neither the “totally and permanently disabled” condition, nor the 120-hour requirement are

17   “additional requirements,” but rather, are requirements working together. Thus, the Court is not

18   persuaded by Plaintiff’s argument that Defendants’ interpretation of the Plan imposes additional

19   requirements not set forth in the Plan itself.

20          Accordingly, Plaintiff’s motion for summary judgment on this basis fails.
21                  ii. Whether Defendants’ Interpretation Renders a Certain Plan Provision

22                      Nugatory

23          Plaintiff argues that Defendants’ interpretation “conflates two Plan terms into one, thereby

24   rendering a term nugatory.” (ECF No. 21 at 15.) When reviewing interpretive challenges for

25   abuse of discretion, a court must “apply contract principles derived from state law . . . guided by

26   the policies expressed in ERISA and other federal labor laws.” Dupree v. Holman Prof.
27   Counseling Ctrs., 572 F.3d 1094, 1097 (9th Cir. 2009) (quoting Gilliam v. Nev. Power Co., 488

28   F.3d 1189, 1194 (9th Cir. 2007)). A court must therefore “look to the agreement’s language in
                                                         9
 1   context and construe each provision in a manner consistent with the whole such that none is

 2   rendered nugatory.” Id.

 3          Here, Plaintiff argues that the Trustee’s interpretation of the Plan conflates subsection

 4   4.09(a), requiring an SSDI award, and subsection 4.09(c), requiring 120 hours of work in covered

 5   employment in the Plan credit year in which the participant became “totally and permanently

 6   disabled,” or in the immediately preceding Plan credit year. (ECF No. 21 at 16.) Plaintiff

 7   contends that Defendants’ interpretation of the phrase “totally and permanently disabled” renders

 8   subsection 4.09(c) nugatory because while “for some individuals the date they become totally and

 9   permanently disabled may be the same or similar to their SSDI date of disability, this is not

10   necessarily the case.” (ECF No. 21 at 16.)

11          Plaintiff’s argument is unpersuasive. First, as the Court addressed above, the subsections

12   within the Plan are not standalone sections, but must each be individually satisfied to obtain

13   Disability Benefits under the Plan. Second, as Defendants point out, a finding in Plaintiff’s favor

14   “would render meaningless the threshold requirement for any Disability Benefit under the Plan: a

15   disability finding by the SSA,” as subsections (a) and (d) require a SSA determination of

16   disability. (ECF No. 26 at 13.) Because the subsections must each be individually satisfied, any

17   determination by this Court for Plaintiff would render these subsections nugatory. Accordingly,

18   the Trustees reasonably interpreted “totally and permanently disabled” so as not to render

19   subsections (a) and (d) of the Plan nugatory. Thus, Plaintiff’s argument on this basis fails.

20                  iii. Whether Defendants’ Interpretation Lacks a Rational Nexus to the Plan
21                      Purpose

22          Plaintiff argues Defendants’ interpretation “is contrary to the very purpose of the 120-hour

23   requirement contained in [subs]ection 4.09(c) [of the Plan].” (ECF No. 21 at 16.) As an initial

24   matter, Defendants state that the purpose of the Plan is “providing benefits to eligible participants

25   who have worked sufficient number of hours in boilermaker employment covered by the Plan to

26   qualify for the various types of benefits it provides.” (ECF No. 26 at 3.) Plaintiff claims that his
27   request to access a Disability Benefit is within the Plan purpose because “he worked in covered

28   employment between 2001 and 2009 . . . and he became completely unable to work due to his
                                                       10
 1   disabling conditions in 2009.” (ECF No. 21 at 16.) Plaintiff contends that “[b]ased on a plain

 2   reading of the Plan language, it is evident that the purpose of the 120-hour requirement is to limit

 3   disability pension eligibility to participants who become totally and permanently disabled while

 4   working in covered employment, or shortly thereafter.” (ECF No. 21 at 16.)

 5             “[T]here should be some rational nexus between the trustees’ interpretation of the [Plan]

 6   and the policy to be furthered thereby.” Burditt, 636 F. Supp. at 1497. Here, the policy to be

 7   furthered is “providing benefits to eligible participants who have worked sufficient number of

 8   hours in boilermaker employment covered by the Plan to qualify for the various types of benefits

 9   it provides.” (ECF No. 26 at 3.) Defendants explain that the underlying purpose of requiring the

10   SSA determination is to “eliminate[] the need for the Plan to make an independent determination

11   of whether a Participant is totally and permanently disabled.” (ECF No. 26 at 5.) Defendants

12   contend Plaintiff’s argument “would defeat the underlying purpose for which this requirement is

13   imposed, since the Plan would be compelled to examine the circumstances of each case, and to

14   determine whether a different disability date should be imposed other than the date fixed by the

15   SSA.” (ECF No. 26 at 5.) Thereby, Defendants interpretation provides a reasonable nexus to

16   providing benefits to qualifying participants.

17             The Court finds that Defendants’ interpretation was not unreasonable, and did not conflict

18   with the plain language of the Plan, render a Plan provision nugatory, or lack a rational nexus to

19   the primary purpose of the Plan. Accordingly, Plaintiff’s motion for summary judgment is

20   denied.
21             C. Defendants’ Motion

22             Defendants contend that because the phrase “totally and permanently disabled” is

23   ambiguous, they had discretion to interpret the term and their interpretation was reasonable under

24   McDaniel. (ECF No. 26 at 7.) The Court will first address whether the term is ambiguous, and

25   then whether Defendants’ interpretation of the term was reasonable under McDaniel.

26                   i.   Whether the Term “Totally and Permanently Disabled” is Ambiguous
27             Defendants argue the term “totally and permanently disabled” is ambiguous as it is not

28   defined in the Plan and there is no “ordinary and popular” meaning for the term. (ECF No. 29 at
                                                        11
 1   3.) Plaintiff responds that the phrase has a “plain and unambiguous meaning.” (ECF No. 27 at

 2   8.)

 3          “An ambiguity exists when the terms or words of a pension plan are subject to more than

 4   one reasonable interpretation.” McDaniel, 203 F.3d at 1110; see also Kennewick Irrigation Dist.

 5   v. United States, 880 F.2d 1018, 1032 (9th Cir. 1989) (“A contract is ambiguous if reasonable

 6   people could find its terms susceptible to more than one interpretation.”) “[O]nly by excluding

 7   all alternative readings as unreasonable may [a court] find that a plan’s language is plain and

 8   unambiguous.” McDaniel, 203 F.3d at 1110. The Plan does not provide a clear definition for

 9   “totally and permanently disabled.” Further, as evidenced by the parties’ competing definitions,

10   the term is susceptible to multiple competing interpretations. (See ECF No. 27 at 3; ECF No. 29

11   at 3.) Moreover, as stated above, the Court has determined that Defendants’ interpretation was

12   not unreasonable. Therefore, the Court finds the term to be ambiguous and more appropriately

13   analyzed under McDaniel.

14                ii.   Whether Defendants’ Interpretation was Reasonable

15          When parties disagree over the meaning of a term, a court looks “to the explicit language

16   of the agreement to determine the clear intent of the parties[,]” which can only be “understood in

17   light of the context that gave rise to its inclusion.” McDaniel, 203 F.3d at 1110 (citations

18   omitted). Moreover, where a term is deemed ambiguous—as is the case here—a court will

19   typically look to extrinsic evidence to determine the parties’ intent. Richardson v. Pension Plan

20   of Bethlehem Steel Corp., 112 F.3d 982, 985 (9th Cir. 2007). As provided above, in the context
21   of an ERISA plan, where the interpreted language is ambiguous and the plan confers power on

22   the plan administrators to make eligibility determinations, “[d]eference is particularly weighty.”

23   Tapley, 728 F.3d at 1139 (citation omitted).

24          Defendants maintain they have consistently interpreted the term to mean “the same date as

25   determined by the SSA for a participant’s disability.” (ECF No. 26 at 8.) Defendants point out

26   the 1,000-hour requirement imposed by Section 4.09(b) is waived for a participant “whose first
27   Hour of Work in Covered Employment is prior to October 1, 2003, who has at least 15 years of

28   Pension Credit, has had a contribution made on his behalf, and who becomes totally and
                                                       12
 1   permanently disabled in accordance with Subsection (a) . . . .” (ECF No. 26 at 8 (emphasis

 2   added).) From this, it is evident that Defendants considered when an hour requirement could be

 3   waived, and even in that situation, required a Participant to show a SSA determination of

 4   disability and award. Based on this language, Defendants’ interpretation of the term as

 5   coterminous with the date of SSA disability is reasonable in the context of the plan as a whole.

 6   Thus, Defendants’ interpretation was reasonable and should remain undisturbed as a proper

 7   exercise of discretion. Accordingly, Defendants’ motion for summary judgment is granted.

 8          D. CONCLUSION

 9          For the foregoing reasons, the Court hereby GRANTS Defendants’ Motion for Summary

10   Judgment. (ECF No. 26.) Plaintiff’s Motion for Summary Judgment, (ECF No. 21), is DENIED.

11   The Clerk of the Court is directed to close the case.

12          IT IS SO ORDERED.

13   Dated: February 28, 2019

14

15

16
                                               Troy L. Nunley
17                                             United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                       13
